

114 S605 IS: Investing in Innovation for Education Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 605IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Bennet (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to invest in innovation for education. 
	
		1.Short
 titleThis Act may be cited as the Investing in Innovation for Education Act of 2015.
		2.Investing in
			 innovation
			(a)In
 GeneralTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:
				
					DInvesting in
				innovation
 4401.PurposesThe purposes of this part are to— (1)fund the identification, development, evaluation, and expansion of innovative, evidence-based practices, programs, and strategies in order to significantly—
 (A)increase student academic achievement and decrease achievement gaps;
 (B)increase secondary school graduation rates;
 (C)increase postsecondary education enrollment rates and persistence rates; (D)improve teacher and school leader effectiveness; and
 (E)increase the identification of innovative educational strategies in rural areas; and
 (2)support the rapid development, expansion, and adoption of tools and resources that improve the efficiency, effectiveness, or pace of adoption of such educational practices, programs, and strategies.
							4402.National
 activitiesThe Secretary may reserve not more than 10 percent of the funds appropriated under section 4408 for each fiscal year to carry out activities of national significance, which may include—
 (1)capacity building; (2)technical assistance, including assistance to applicants from rural areas;
 (3)pre-application workshops and web-based seminars for potential applicants, including applicants from rural areas;
 (4)dissemination of best practices, in consultation with the regional educational laboratories established under part D of the Education Sciences Reform Act of 2002 (20 U.S.C. 9561 et seq.) and comprehensive centers established under section 203 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), and developed with grant funds provided under this part, including best practices developed with grant funds in rural areas;
 (5)carrying out prize awards consistent with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719); and
 (6)entering into partnerships with other agencies, nonprofit and for-profit organizations, and institutions of higher education to carry out advanced research and development activities, including research and activities in rural areas.
							4403.Program
				authorized; length of grants; priorities
							(a)Program
 AuthorizationThe Secretary shall use funds made available to carry out this part to award grants, on a competitive basis, to local educational agencies (including educational service agencies) and nonprofit organizations that propose to provide support to one or more public schools or local educational agencies, consistent with section 4405.
							(b)Duration of
				Grants
 (1)In generalA grant under this part shall be for a period of not more than 3 years. (2)ExtensionThe Secretary may extend a grant awarded under this part for an additional 2-year period if the grantee demonstrates to the Secretary that the grantee is making significant progress on the program performance measures identified in section 4406.
								(c)Rural
 areasThe Secretary shall ensure that not less than 25 percent of the funds awarded under subsection (a) for any fiscal year are for projects that meet both of the following requirements:
 (1)The grantee is—
 (A)a local educational agency with an urban-centric district locale code of 32, 33, 41, 42, or 43, as determined by the Secretary;
 (B)a consortium of such local educational agencies; or
 (C)an educational service agency or a nonprofit organization with demonstrated expertise in serving students from rural areas.
 (2)A majority of the schools to be served by the project are designated with a school locale code of 32, 33, 41, 42, or 43, or a combination of such codes, as determined by the Secretary.
 (d)PrioritiesIn awarding grants under this part, the Secretary may give priority to an eligible entity that includes, in its application under section 4404, a plan to—
 (1)improve early learning outcomes;
 (2)support postsecondary education access and success; (3)support family and community engagement;
 (4)address the unique learning needs of students with disabilities or English language learners;
 (5)support the effective use of education technology to improve teaching and learning;
 (6)improve the teaching and learning of science, technology, engineering, or mathematics;
 (7)serve rural schools; (8)develop alternative career pathways or differentiated school staffing models for effective teachers or principals to expand their impact on student learning; or
 (9)train or support principals or teacher leaders, including teacher leaders preparing for principal roles.
 (e)Standards of evidenceThe Secretary, with advice from the Director of the Institute of Education Sciences, shall set standards for the quality of evidence that an applicant shall provide in order to demonstrate that the activities the applicant proposes to carry out with funds under this part are likely to succeed in improving student outcomes or outcomes on other performance measures. These standards may include any of the following:
 (1)Strong evidence, based on at least one effectiveness study using a randomized design and an overlapping population, that the activities proposed by the applicant will improve student academic achievement, student academic growth, or outcomes on other performance measures.
 (2)Moderate evidence, based on at least one effectiveness study using a randomized or non-randomized design with an overlapping population, that the activities proposed by the applicant will improve student academic achievement, student academic growth, or outcomes on other performance measures.
 (3)Promising evidence, based on a correlational study, that the activities proposed by the applicant will improve student academic achievement, student academic growth, or outcomes on other performance measures.
 (4)A rationale based on research findings or a reasonable hypothesis that the activities proposed by the applicant will improve student academic achievement, student academic growth, or outcomes on other performance measures.
								4404.Applications
							(a)Applications
								(1)In
 generalEach local educational agency (including an educational service agency) or nonprofit organization that desires to receive a grant under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
								(2)Reasonable
 period of timeThe Secretary shall ensure that prospective applicants are provided a reasonable period of time in which to prepare and submit their applications.
 (b)ContentsAt a minimum, each application shall—
 (1)describe the project for which the applicant is seeking a grant and how the evidence supporting that project meets the standards of evidence established by the Secretary under section 4403(e);
 (2)describe how the applicant will address at least one of the areas described in section 4405(a)(1);
 (3)provide an estimate of the number of students that the applicant plans to serve under the proposed project, including the percentage of those students who are from low-income families, and the number of students to be served through additional expansion after the grant ends;
 (4)demonstrate that— (A)the applicant has established one or more partnerships with nonprofit or for-profit organizations, community-based organizations, Federal, State, or local agencies, or regional service units; and
 (B)the partner or partners will provide matching funds, except that the Secretary may waive the matching funds requirement, on a case-by-case basis, upon a showing of exceptional circumstances, such as the difficulty of raising matching funds for a project to serve a rural area;
 (5)describe the applicant's plan for continuing the proposed project after funding under this part ends;
 (6)demonstrate that the proposed project has incorporated input and feedback from educators working in the area to be served;
 (7)if the applicant is a local educational agency (not including an educational service agency)—
 (A)document the local educational agency's record during the previous 3 years in—
 (i)increasing student academic achievement, including achievement for each group described in section 1111(b)(2)(C)(v); and
 (ii)decreasing achievement gaps; and
 (B)demonstrate how the local educational agency has made significant improvements in other outcomes, as applicable, on the performance measures described in section 4406;
 (8)if the applicant is a nonprofit organization—
 (A)provide evidence that the nonprofit organization has helped at least 1 school or local educational agency, during the previous 3 years, significantly—
 (i)increase student academic achievement, including achievement for each group described in section 1111(b)(2)(C)(v); and
 (ii)reduce achievement gaps; and
 (B)describe how the nonprofit organization has helped at least 1 school or local educational agency make a significant improvement, as applicable, in other outcomes on the performance measures described in section 4406;
 (9)if the applicant is an educational service agency—
 (A)provide evidence that the agency has helped at least 1 school or local educational agency, during the previous 3 years, significantly—
 (i)increase student academic achievement, including achievement for each subgroup described in section 1111(b)(2)(C)(v); and
 (ii)reduce achievement gaps; and
 (B)describe how the agency has helped at least 1 school or local educational agency make a significant improvement, as applicable, in other outcomes on the performance measures described in section 4406;
 (10)provide a description of the applicant's plan for independently evaluating the effectiveness of activities carried out with funds under this part;
 (11)provide an assurance that the applicant will—
 (A)cooperate with cross-cutting evaluations;
 (B)make evaluation data available to third parties for validation and further study, consistent with protections established by applicable privacy requirements and provisions on the protection of personally identifiable information; and
 (C)participate in communities of practice; and
 (12)if the applicant is a nonprofit organization that intends to make subgrants, consistent with section 4405(b), provide an assurance that the applicant will apply paragraphs (1) through (10), as appropriate, in the applicant's selection of subgrantees and in its oversight of those subgrants.
								(c)Criteria for
 evaluating applicationsThe Secretary shall award grants under this part in accordance with subsections (c) and (d) of section 4403 and on a competitive basis, based on—
 (1)the quality of the applications submitted; and
 (2)consistent with the standards established under section 4403(e), each applicant's likelihood of achieving success in improving student outcomes for high-needs students or outcomes for high-needs students on other performance measures.
								4405.Uses of
				funds
							(a)Uses of
 fundsEach local educational agency (including an educational service agency) or nonprofit organization that receives a grant under this part—
 (1)shall use the grant funds to address, at a minimum, 1 of the areas of school innovation, which are— (A)improving the effectiveness of teachers and school leaders and promoting equity in the distribution of effective teachers and school leaders;
 (B)strengthening the use of data to improve teaching and learning;
 (C)providing high-quality instruction based on rigorous academic content standards that build toward college and career readiness and measuring students' mastery using high-quality assessments aligned to those standards;
 (D)turning around the lowest-performing schools; and
 (E)any other area of school innovation, as determined by the Secretary;
 (2)shall use the grant funds to develop or expand strategies to improve the performance of high-need students on the performance measures described in section 4406; and
 (3)may use the grant funds for an independent evaluation, as required by section 4404(b)(9), of the innovative practices carried out with the grant.
								(b)Authority To
 subgrantA nonprofit organization that receives a grant under this part may use the grant funds to make subgrants to other entities to provide support to one or more schools or local educational agencies. Any such entity shall comply with the requirements of this part relating to grantees, as appropriate.
							4406.Performance
				measures
 (a)In generalThe Secretary shall establish performance measures for the programs and activities carried out through a grant under this part. These measures, at a minimum, shall track the grantee's progress in—
 (1)improving outcomes for each group described in section 1111(b)(2)(C)(v) that is served by the grantee on measures, including, as applicable, by—
 (A)increasing student academic achievement and decreasing achievement gaps;
 (B)increasing secondary school graduation rates; (C)increasing postsecondary education enrollment rates and persistence rates;
 (D)improving teacher and school leader effectiveness;
 (E)improving school readiness; and
 (F)any other indicator as the Secretary or grantee may determine; and
 (2)implementing its project in rural schools, as applicable.
 (b)Data collection periodFrom the amounts appropriated under section 4408 for a fiscal year, the Secretary may— (1)approve, for an entity receiving a grant under section 4403, a data collection period of not more than 72 months beginning after the end of the entity’s grant period; and
 (2)provide the entity with funding during such period for the sole purpose of collecting, analyzing, and reporting performance information under this subsection on the project carried out during the grant period.
								4407.Reporting;
 annual reportA local educational agency (including an educational service agency) or nonprofit organization that receives a grant under this part shall submit to the Secretary, at such time and in such manner as the Secretary may require, an annual report that includes, information on the applicant's progress on the performance measures established under section 4406, and the data supporting that progress, and other information.
						4408.Authorization
 of appropriationsThere are authorized to be appropriated to carry out this part $300,000,000 for fiscal year 2016 and such sums as may be necessary for each of the 5 succeeding fiscal years..
			(b)Table of
 contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4304 the following:
				Part D—Investing in InnovationSec. 4401. Purposes.Sec. 4402. National activities.Sec. 4403. Program authorized; length of grants;
				priorities.Sec. 4404. Applications.Sec. 4405. Uses of funds.Sec. 4406. Performance measures.Sec. 4407. Reporting; annual report.Sec. 4408. Authorization of
				appropriations..